DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 03/04/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-5, 8-14, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Scherzer et al. (US 20130084835 A1) (hereinafter Scherzer).



Regarding claim 1, Scherzer discloses a method comprising:
receiving, from a computing device, a request for a first user to join a network, wherein the request comprises information identifying a second user, wherein the second user is authorized to grant access to the network (FIG. 3 and FIG. 4, par. 0068, “the telephone contact list can be searched to determine whether the AP owner/operator is in the user's contact list. Alternatively, the call history, the SMS message inbox/history and the email history can be searched. At 314, if the AP owner/operator's contact information is found in the contact list, call history, SMS history or any other communication history or log in the wireless user device, there is a likelihood that the user and the AP owner/operator have a relationship that can trigger, at 318, the transmission of a request, either to the user terminal of the AP owner/operator or to the central server requesting access information for the AP.”);
determining that the information identifying the second user corresponds to data comprising network identifying information of the second user (FIG. 3, and FIG. 4 par. 0068, “The wireless user terminal can check information stored in memory regarding the AP to determine whether a key, password or credentials were needed to access the network through the AP…. Where the AP is a private AP, the process continues at 308 where AP owner/operator identifying information is obtained by either looking up the AP owner/operator identifying information in either a local table in the wireless user terminal or looking up the AP owner/operator identifying information in information stored on a central server, such as central server 120.”); and
connecting, based on the information identifying the second user comprising information associated with the network identifying information, the computing device to the network (par. 0062, “the request for access information can be sent to the terminal of the AP owner/operator and the software client on the terminal of the AP owner/operator, either automatically or through AP owner/operator interaction, grant or reject the user's request for access information. If the request of access information is granted, the terminal of the AP owner/operator can send the access information to the wireless user terminal and access information (e.g., SSID, MAC information, password, key and/or other credentials) can be stored in memory at the wireless user terminal such that when wireless user terminal is able to connect to the AP…”, par. 0063).
Regarding claim 2, as applied to claim 1 above, Scherzer discloses wherein the network identifying information comprises a persistent network identifier and the persistent network identifier comprises a media access control (MAC) address (par. 0068, “The wireless user terminal can send the SSID and MAC address of the AP to the central server and the central server can search its files or a database to determine if the AP owner/operator identifying information is found in the database.”).
Regarding claim 3, as applied to claim 1 above, Scherzer discloses wherein the first user is a guest of the network (par. 0038, “if the wireless user terminal is frequently in proximity to an AP during working hours, the user is likely to be at their place of work or a regular guest that suggests a request for access will successful.”).
Regarding claim 4, as applied to claim 1 above, Scherzer discloses wherein the information identifying the second user comprises a telephone number or an email address, or a combination thereof (par. 0039, “wherein the information identifying the second user comprises a telephone number or an email address, or a combination thereof.” Par. 0068, “If the SSID and MAC address are found by the central server, the AP owner/operator identifying information (e.g., a telephone number or an email address0 associated with the AP can be returned to the wireless user terminal.”).
Regarding claim 5, as applied to claim 1 above, Scherzer discloses wherein the connecting the computing device to the network comprises transmitting network access credentials to the computing device (par. 0062, “If the request of access information is granted, the terminal of the AP owner/operator can send the access information to the wireless user terminal and access information (e.g., SSID, MAC information, password, key and/or other credentials) can be stored in memory at the wireless user terminal such that when wireless user terminal is able to connect to the AP, the wireless user terminal can establish a wireless connection with the AP to access the Internet”).
Regarding claim 8, as applied to claim 1 above, Scherzer discloses associating user identifying information with the network identifying information (par. 0072, “Where the AP is a private AP, the process continues at 408 where AP owner/operator identifying information is obtained by looking up the AP owner/operator identifying information in either a local table in the wireless user terminal or looking up the AP owner/operator identifying information in information stored on a central server, such as central server 120.”); and
determining that permission to couple the computing device has been received prior to the connecting the computing device (par. 0072, “The wireless user terminal can check information stored in memory regarding the AP to determine whether a key, password or credentials were needed to access the network through the AP… Where the AP is a private AP, the process continues at 408 where AP owner/operator identifying information is obtained by looking up the AP owner/operator identifying information in either a local table in the wireless user terminal or looking up the AP owner/operator identifying information in information stored on a central server, such as central server 120...”, with consideration of the teachings of par. 0037, “wireless access point scan results (e.g., determining for each AP, a set of SSID, MAC address, and RSS1 values for each, the location and time that the scan was made, the external IP address (e.g., when connected) to identify the network connection provider (e.g., ISP) and obtain information about the provider, and contextual data the can be obtained from information stored on the wireless user terminals (e.g., the user's contact list, the user's call/text/email histories, the user's telephone number or other phone identifier, such as EIN, the user's email address and other information stored on the phone that can be used to identify the user and people who have a relationship with the user of the wireless terminal.”).
Regarding claim 9, as applied to claim 8 above, Scherzer discloses wherein the network identifying information comprises a name, a telephone number, an email address, or a physical address, or a combination thereof (par. 0037, “This data can include, but is not limited to, for example, wireless access point scan results (e.g., determining for each AP, a set of SSID, MAC address, and RSS1 values for each, the location and time that the scan was made, the external IP address (e.g., when connected) to identify the network connection provider (e.g., ISP) and obtain information about the provider, and contextual data the can be obtained from information stored on the wireless user terminals (e.g., the user's contact list, the user's call/text/email histories, the user's telephone number or other phone identifier, such as EIN, the user's email address and other information stored on the phone that can be used to identify the user and people who have a relationship with the user of the wireless terminal”).
Regarding claim 10, as applied to claim 8 above, Scherzer discloses wherein the determining that the information identifying the second user corresponds to data comprising the network identifying information of the second user comprises (par. 0037, “determining for each AP, a set of SSID, MAC address, and RSS1 values for each, the location and time that the scan was made, the external IP address (e.g., when connected) to identify the network connection provider (e.g., ISP) and obtain information about the provider”; par. 0065);
determining that the information identifying the second user matches user identifying information associated with the network identifying information (par. 0037, “determining for each AP, a set of SSID, MAC address, and RSS1 values for each, the location and time that the scan was made, the external IP address (e.g., when connected) to identify the network connection provider (e.g., ISP) and obtain information about the provider, and contextual data the can be obtained from information stored on the wireless user terminals (e.g., the user's contact list, the user's call/text/email histories, the user's telephone number or other phone identifier, such as EIN, the user's email address and other information stored on the phone that can be used to identify the user and people who have a relationship with the user of the wireless terminal”; par. 0065).
Regarding claim 11, Scherzer discloses an apparatus (FIG. 1, for any of access points 112, 114 and 116; and of FIG. 6 for any of access points 604) comprising:
one or more processors in communication with a computing device over a network and having access to network identifying information (FIG. 1 for (as an example) for terminal 130, par. 0037, “obtain information about the provider, and contextual data the can be obtained from information stored on the wireless user terminals (e.g., the user's contact list, the user's call/text/email histories, the user's telephone number or other phone identifier, such as EIN, the user's email address and other information stored on the phone that can be used to identify the user and people who have a relationship with the user of the wireless terminal”); and
a memory storing processor-executable instructions that, when executed by the one or more processors (par. 0044 for memory and inherent processor of and AP), cause the apparatus to:
receive, from the computing device, a request for a first user to join the network, wherein the request comprises information identifying a second user, wherein the second user is authorized to grant access to the network (FIG. 3 and FIG. 4, par. 0068, “For example, the telephone contact list can be searched to determine whether the AP owner/operator is in the user's contact list. Alternatively, the call history, the SMS message inbox/history and the email history can be searched. At 314, if the AP owner/operator's contact information is found in the contact list, call history, SMS history or any other communication history or log in the wireless user device, there is a likelihood that the user and the AP owner/operator have a relationship that can trigger, at 318, the transmission of a request, either to the user terminal of the AP owner/operator or to the central server requesting access information for the AP.”), and
transmit, based on determining that the information identifying the second user corresponds to data comprising the network identifying information of the second user, credentials for accessing the network (FIG. 3, and FIG. 4 par. 0069, “At 320, the user terminal of the AP owner/operator can receive the request and confirm that the requestor and the owner/operator already have relationship. At 322, the AP owner/operator user terminal can search its contacts, call history, SMS history and email to determine whether an identifier of the user, (e.g., the phone number or email address) is found. If the user identifying information is found, the AP owner/operator user terminal proceeds to 324 to determine whether to automatically send the access information, at 328 or query the AP owner/operator to obtain confirmation that the access information can be sent to the wireless user terminal at 326.”).
Regarding claim 12, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 13, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 14, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 17, Scherzer discloses a method comprising:
receiving, from a computing device, a request for a first user to join a network, wherein the request comprises information identifying a second user, wherein the second user is authorized to grant access to the network (FIG. 3 and FIG. 4, par. 0068, “the telephone contact list can be searched to determine whether the AP owner/operator is in the user's contact list. Alternatively, the call history, the SMS message inbox/history and the email history can be searched. At 314, if the AP owner/operator's contact information is found in the contact list, call history, SMS history or any other communication history or log in the wireless user device, there is a likelihood that the user and the AP owner/operator have a relationship that can trigger, at 318, the transmission of a request, either to the user terminal of the AP owner/operator or to the central server requesting access information for the AP.”);
determining that the information identifying the second user corresponds to data comprising network identifying information of the second user (FIG. 3, and FIG. 4 par. 0068, “The wireless user terminal can check information stored in memory regarding the AP to determine whether a key, password or credentials were needed to access the network through the AP…. Where the AP is a private AP, the process continues at 308 where AP owner/operator identifying information is obtained by either looking up the AP owner/operator identifying information in either a local table in the wireless user terminal or looking up the AP owner/operator identifying information in information stored on a central server, such as central server 120.”); and
transmitting, based on the information identifying the second user comprising information associated with the network identifying information, a notification requesting permission to couple the computing device with the network (par. 0069, “At 322, the AP owner/operator user terminal can search its contacts, call history, SMS history and email to determine whether an identifier of the user, (e.g., the phone number or email address) is found. If the user identifying information is found, the AP owner/operator user terminal proceeds to 324 to determine whether to automatically send the access information, at 328 or query the AP owner/operator to obtain confirmation that the access information can be sent to the wireless user terminal at 326”, and/or par. 0043, “an indication or dialog box can be presented on the user terminal of the AP owner/operator to notify the owner/operator of the request for access and/or enable the AP owner/operator to confirm that access should be granted and access information should be sent. The indication or dialog box can simply state that a request for access has been received from the user and the AP owner/operator can either approve or disapprove (e.g., via OK and Cancel buttons) to allow the process to continue”).
Regarding claim 18, as applied to claim 17 above, the claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 19, as applied to claim 17 above, Scherzer discloses wherein the notification requesting permission comprises one or more of a text message, a message displayed on a set top box, or an email (par. 0043, “an indication or dialog box can be presented to the user on the wireless user terminal to enable the user to confirm that the request can be sent to the user terminal of the AP owner/operator when it is triggered.”; par. 0066, “The communications between the wireless user terminal, the terminal of the AP owner/operator and the central server can be accomplished using any know messaging method, including email, SMS or text messages, proprietary messaging”).
Regarding claim 20, as applied to claim 17 above, Scherzer discloses connecting, based on receiving permission to couple the computing device with the network, the computing device to the network (par. 0062, “If the request of access information is granted, the terminal of the AP owner/operator can send the access information to the wireless user terminal and access information (e.g., SSID, MAC information, password, key and/or other credentials) can be stored in memory at the wireless user terminal such that when wireless user terminal is able to connect to the AP, the wireless user terminal can establish a wireless connection with the AP to access the Internet”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scherzer in view of LAU et al. (US 20140180856 A1) (hereinafter Lau).

Regarding claim 6, as applied to claim 5 above, Scherzer discloses the claimed invention except wherein the network access credentials expire after a predetermined period of time.
In the same field of endeavor, Lau discloses wherein the network access credentials expire after a predetermined period of time (par. 0026, “a timestamp may be generated when the password is provided to the mobile device 32, so that after a certain amount of time (e.g., an hour, day, etc.) network access will no longer be provided. Upon expiration of the password data or time period for which the password data is valid, access to the network may be terminated…”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate terminating access to a network after expiation time of the password data as taught by Lau to the password or credentials for gaining access to the access point as disclosed by Scherzer for purpose of allowing access to the access point or network with a given password for a certain amount of time.
Regarding claim 15, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 6 above.

Claims 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scherzer in view of Garskof et al. (US 20110092185 A1) (hereinafter Garskof).

Regarding claim 7, as applied to claim 5 above, Scherzer discloses the claimed invention except wherein the network access credentials expire based on a location of the computing device.
In the same field of endeavor, Garskof discloses wherein the network access credentials expire based on a location of the computing device (par. 0010, “At login time, the mobile device provides to the LTS server, by way of the LTS client application, the UUID, TN, and the initial location information of the mobile device, in addition to the user ID and password… If the distance traveled is determined to be greater than the threshold distance, the mobile device will challenge the user for his/her user ID and password again.” Thus, the initial login and password greater than a distance threshold is expired and the system requires the user to re-enter user ID and password again).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate reentering a password based on distance threshold as taught by Lau to the password or credentials for gaining access to the access point as disclosed by Scherzer for purpose of rejecting the access to the access point if the distance is greater than the distance threshold.
Regarding claim 16, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 7 above.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-15, and 17-20 of U.S. Patent No. 11206532. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-5, 8-14, and 17-20 are included in claims 1-4, 7-15, and 17-20 of U.S. Patent No. 11206532 with obvious wording variations. As examples, independent claim 1, 11 and 17 of the current application is compared to claims 1, 11 and 17 of U.S. Patent No. 11206532 as follow.
Claims 1, 11 and 17 of the current application
Claims 1, 11 and 17 of U.S. Patent No. 11206532
1. (New) A method comprising:
receiving, from a computing device, a request for a first user to join a network, wherein the request comprises information identifying a second user, wherein the second user is authorized to grant access to the network;
determining that the information identifying the second user corresponds to data comprising network identifying information of the second user; and
connecting, based on the information identifying the second user comprising information associated with the network identifying information, the computing device to the network.
1. A method comprising:
storing, in a database, network identifying information for a first network;
receiving, from a computing device via a second network, a request for a guest to join the first network, wherein the request comprises contact information of one or more persons associated with the guest, wherein the one or more persons associated with the guest are not the guest;
determining that the contact information comprises information associated with an administrator of the first network specified in the network identifying information in the database; and
connecting, based on determining that the contact information comprises the information associated with the administrator of the first network specified in the network identifying information, the computing device to the first network.

11. (New) An apparatus comprising:
one or more processors in communication with a computing device over a network and having access to network identifying information; and
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
receive, from the computing device, a request for a first user to join the network, wherein the request comprises information identifying a second user, wherein the second user is authorized to grant access to the network, and
transmit, based on determining that the information identifying the second user corresponds to data comprising the network identifying information of the second user, credentials for accessing the network.
11. A system comprising:
a first network having access to network identifying information;
a second network; and
a first computing device in communication with the first network and in communication with a second computing device via the second network, wherein the first computing device comprises user identifying information associated with the network identifying information, and wherein the first computing device is configured to;
receive, from the second computing device via the second network, a request for a guest to join the first network, wherein the request comprises contact information of one or more persons associated with the guest, wherein the one or more persons associated with the guest are not the guest, and
transmit, to the second computing device via the second network based on determining that the user identifying information associated with an administrator of the first network specified in the network identifying information matches the contact information, credentials for accessing the first network.

17. (New) A method comprising: 
receiving, from a computing device, a request for a first user to join a network, wherein the request comprises information identifying a second user, wherein the second user is authorized to grant access to the network;
determining that the information identifying the second user corresponds to data comprising network identifying information of the second user; and
transmitting, based on the information identifying the second user comprising information associated with the network identifying information, a notification requesting permission to couple the computing device with the network.
17. A method comprising:
storing, in a database, network identifying information for a first network;
receiving, from a computing device via a second network, a request for a guest to join the first network, wherein the request comprises contact information of one or more persons associated with the guest, wherein the one or more persons associated with the guest are not the guest;
determining that the contact information comprises information associated with an administrator of the first network specified in the network identifying information in the database; and
transmitting, based on determining that the contact information comprises information associated with the administrator of the first network specified in the network identifying information, a notification requesting permission to couple the computing device with the first network using the contact information.


As compared and disclosed above, the limitations of claims 1, 11 and 17 can be read on or interpreted as stated in the limitations claims 1, 11 and 17 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 2 can be read or interpreted on the limitations of claims 2 and 3 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 3 can be read or interpreted on the limitations of claim 1 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 4 can be read or interpreted on the limitations of claim 4 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 5 can be read or interpreted on the limitations of claim 7 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 8 can be read or interpreted on the limitations of claim 8 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 9 can be read or interpreted on the limitations of claim 9 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 10 can be read or interpreted on the limitations of claim 10 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 12 can be read or interpreted on the limitations of claims 12 and 13 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 13 can be read or interpreted on the limitations of claim 11 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 14 can be read or interpreted on the limitations of claims 14 an 15 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 18 can be read or interpreted on the limitations of claim 2 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 19 can be read or interpreted on the limitations of claim 19 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
The limitation of dependent claim 20 can be read or interpreted on the limitations of claim 20 of U.S. Patent No. 11206532 with obvious wording or phrasing difference.
Therefore, the current claims 1-5, 8-14, and 17-20 obviously encompass the claimed invention of claims 1-4, 7-15, and 17-20 of U.S. Patent No. 11206532 and differ only in terminology. To the extent that the instant independent claims are broaden, and therefore, generic to the claimed invention of claims 1-4, 7-15, and 17-20 of U.S. Patent No. 11206532, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642